 In the Matter Of COLUMBIA PICTURES CORPORATION, LoEw's INCORPO-RATED, PARAMOUNT PICTURES, INC., RKO RADIO PICTURES, INC.,REPUBLIC PRODUCTIONS, INC., TWENTIETH CENTURY-Fox FILM CORPO-RATION, UNIVERSAL PICTURES COMPANY, INC., WARNER BROS. PIC-TURES, INC.,andSCREEN SET DESIGNERS, ILLUSTRATORS & DECORATORS,LOCAL 1421, AFFILIATED WITH THE BROrlIERHOOD OF PAINTERS, DECO-RATORS & PAPERHANGERS OF AMERICA, AFLIn the Matter of COLUMBIA PICTURES CORPORATION, LOEW's INCORPO-RATED, PARAMOUNT PICTURES, INC., RKO RADIO PICTURES, INC.,REPUBLIC PRODUCTIONS, INC., TWENTIETH CENTURY-FOX FILM CORPO-RATION, UNIVERSAL PICTURES COMPANY, INC., WARNER BROS. PIC-TURES, INC.,andSCREEN SET DESIGNERS, ILLUSTRATORS & DECORATORS,LOCAL 1421, AFL,andINTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THEUNITED STATES AND CANADA, LOCAL 44, AFLVases Nos. 0,1-R-2622, 21-R-1624 through 21-R-2630, and 91-RE-20,respectvvelyOPINION 1October 26, 1945On May 7, 1945, the National Labor Relations Board, herein calledthe Board, issued its Decision, Direction of Elections, and Order inthe above-entitled proceeding and, on May 19, 1945,, an Amendment toDecision and Direction of Elections. In its decision, as amended, theBoard found that all set decorators 2 employed by the Producers,3excluding supervisory employees, constitute an appropriate bargain-ing unit.With respect to the determination of representatives, theBoard stated :... a serious issue regarding eligibility has been raised.OnMarch 12, 1945, during the hearing, a strike of set decorators wascalled by the Painters, which Was still current at the close of the1For convenience, we have incorporated herein findings made in our Supplemental Deci-sion and Direction issued on October 8, 1945.2 These employees are also referred to as set dressers and interior decorators.They willbe referred to herein as decorators.8 The eight companies involved in this proceeding are referred to collectively as theProducers.64 N. L. R. B., No. 90.490 COLUMBIA PICTURES CORPORATION491hearing.At the oral argument, contentions were made that sincethe hearing some, if not all, of the strikers either have been prop-erly discharged 8 or validly replaced by other workers, and thesuggestion was made that in consequence the strikers had ceasedto be employees within the meaning of Section 2 (3) of the Actand hence should not be eligible to participate in an election.Whatever the facts are upon which these contentions rest, theyhave not been litigated and are not now before us. The questionarises, therefore, whether we can now definitively rule upon theeligibility of the persons who went on strike or of their replace-ments.Our rule, in situations where persons are absent from workbecause of a current strike not caused by unfair labor practices,is that both the strikers and the replacement employees are eligibleto vote '9 except that such of the latter as were employed afterthe refusal of an unconditional application by the strikers toreturn, are not eligible.10 Itis also our general practice to estab-lish the eligibility date as of the pay-roll period immediately pre-ceding our Direction of Election, and to hold ineligible thosepersons who since that date and prior to the election have beendischarged for cause and have not been rehired or reinstated.Applying these principles to the facts before us and the con-tentions raised at the oral argument, we cannot now determine(a)whether the strike is still current, (b) whether the strikershave been validly discharged, or (c) whether the strikers havebeen validly replaced. In this situation, two courses seem opento us: we could now reopen the record to take evidence as to theemployment status of the strikers and any replacement workers ;or we could direct immediate elections permitting both groupsto participate.The first alternative has the sera -,is defect thatany determinations we might make would still be subject torevision in the light of employment changes occurring there-after and prior to an election; the latter appears to us to be themore likely to resolve the issue of representation sooner, sinceonce a poll is taken we can finally determine any questions whichmay be raised regarding eligibility by reference to facts reflect-ing employee status as of a fixed time, i. e., the date of the elec-tion.We shall, accordingly, direct [an] immediate election inwhich both the set decorators who struck on March 12 and any8Apparently the alleged discharges are asserted to be proper under the principles ofN. L. R. B. v. Sands Mfg. Co.,306 II S. 332.8Matter of the Rudolph Wurlitzer Company,32 N L R. B. ] 6310Matter of Kellburn Manufacturing Company,45 N L R B. 322. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplacement workers will be presumptively 11 eligible to vote,subject to the right of challenge.liNothing in this Decision should be construed as indicating that the Board has pre-judged in any respect,any of the questions which may be drawn into the issue by achallenge to the eligibility of certain voters including such questions as to whether ornot (1)a new employee is a permanent replacement or (2) a striking employee hasbeen validly discharged or replaced.On May 24, 1945, pursuant to the Decision, Direction of Election,and Order, as amended, an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theTwenty-first Region (Los Angeles, California).Upon the conclusionof the election, a Tally of Ballots was furnished the parties in accord-ance with the Rules and Regulations of the Board.The Tally shows that of the approximately 118 eligible voters, 112-cast ballots,4 all of which were challenged.Thereafter, the RegionalDirector conducted an investigation of the issues raised by thechallenges and incorporated his findings and recommendations withrespect to the challenged ballots in' his Report on Challenges.TheRegional Director's report reveals that 62 ballots were challenged bythe I. A. T. S. E. and the Producers,' and 52 by the Painters. TheRegional Director recommended that 8 of the challenges by the Pro-ducers and the I. A. T. S. E. be sustained, that the remaining 54challenges be overruled, and that said 54 ballots be opened and counted.He made no recommendations concerning the validity of the Painters'52 challenges, and recommended that if a count of the 54 valid ballotsdid not establish a decisive result, a hearing be conducted for the pur-pose of adducing evidence concerning the issues raised by the Painters'52 challenges.Producers and the I. A. T. S. E. On June 27, 1945, it appearing thatthe Exceptions raised substantial and materialissueswith respect tothe conduct of the ballot, the Board ordered that a hearing be heldto adduce evidence as to the eligibility of the challenged voters, andthat evidence be directed particularly to the following issues :(1)Whether the employment status of the set decorators whoWent on strike March 12,1945, and were challenged at the election,had been lawfully terminated by (a) a valid discharge or (b) areplacement of a permanent nature prior to the date of theelection ;(2)Whether any or all of the employees hired between the dateof the strike and the date of the election to take the places of the4Although the Tally and the Regional Director'sReport on Challenges state that 112ballots were cast,the Regional Director's report accounts for 114 challenged ballots3We haveadopted the Regional Director's recommendation,to which no exception wastaken,that the ballot of Walter E Tilford,originally challenged by an agent of theBoard,be considered as challenged by the Producers and the I. A. T. S E. COLUMBIA PI6TURES CORPORATION493striking set decorators acquired the status of bona fide permanentreplacements ;(3)Eligibility of any other challenged voters, as to whomthe Regional Director made findings and recommendations andto which rulings exception has been taken; . . .Pursuant to the foregoing order, a hearing was held upon due noticesit Los Angeles, California, on various dates between July 9 and August2, 1945, inclusive, before R. N. Denham, Trial Examiner.The Board,the Producers, the Painters, and the I. A. T. S. E. were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties. The rulings of theTrial Examiner made at the bearing are free from prejudicial errorand are hereby affirmed. The Painters' allegations charging the Trial`Examiner with bias against that union are without merit.°Subsequent to the hearing, the Producers, the Painters, and theI.A. T. S. E. filed briefs with the Board.Pursuant to leave grantedby the Board, the National Lawyers Guild submitted a briefamicuscuriae.On September 28, 1945, the Producers, the Painters, and theI.A. T. S. E. argued orally before the Board at Washington, D. C.On October 8, 1945, the Board, one member dissenting, issued itsSupplemental Decision and Direction in the proceeding.ThereintheBoard sustained the challenges by the Producers and theI.A. T. S. E. to the ballots of 8 persons and the challenge by thePainters to one ballot.The Board overruled the challenges by theProducers and the I. A. T. S. E. to the ballots of 54 persons and thechallenges by the Painters to the ballots of 51 persons, and directedthat these ballots be opened and counted.The Board stated that itsfull opinion, setting forth the reasoning, determinations and findingupon which its conclusions were based, would subsequently be filedand served upon the parties. In accordance therewith, and upon theentire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTI.TILE CHALLENGED BALLOTSThe 52 ballots challenged by the Painters were those of replacementworkers.These ballots were challenged upon the ground, amongothers,that the votes were notbonafidepermanent replacements,?°On August 6, 1945, the Painters lodged with the Board a statement in which italleged that the Trial Examiner had been biased and prejudiced against it, and on August20. a memorandum and affidavits in support of its allegations.'The Painters also grounded its challenges upon the allegations that the voters were"employed in excess of the employer's manpower requirements" and that the voters were"illegally hired and contravention of federal regulations governing manpower stabilizationand control for the Southern California area."At the hearing, the Painters offered toprove certain facts in support of these allegations.We affirm the TrialExaminer'srejection of this evidence. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 62 challenges by the Producers and the I. A. T. S. E. were madeupon the grounds, in brief, that prior to the election those offeringthe ballots (a) had been lawfully discharged or (b) had been per-manently replaced by other employees.Of these 62 ballots, 10 werechallenged upon the additional ground that the voters-were not em-ployed by the Producers immediately prior to the strike of March 12,1945.We shall consider, as "miscellaneous challenges," the chal-lenges to these 10 ballots and 2 additional ballots before consideringthe issues raised by the remaining 102 challenges, 51 of which wereoffered by the Producers and the I. A. T. S. E., and 51 of which wereoffered by the Painters.A. The miscellaneous challenges1.Voters challenged by the Producers and the I. A. T. S. E.Keough Gleason, Al Spencer,andRaymond Boltzleft their employ-ment as decorators to enter the armed forces of the United States.Thereafter, they presented themselves in person at the polls and casttheir ballots, in accordance with the Di'rection of Election herein.Wefind, as conceded by the Producers and the I. A. T. S. E. in theirbriefs, that these employees were eligible to vote in the election.Wetherefore have overruled the challenges to their ballots.The employment ofSidney Clifford, Helen Conway,W. A.(Al)Greenwood, George Sawley, Rita Lowe,andJack Mersereauxhad beenterminated prior to the strike of March 12, 1945.Accordingly, theywere not employees of the Producers during the period fixed in theDirection of Election as determinative of eligibility to vote.Wetherefore have sustained the challenges to the ballots of these em-ployees.John Sturtevantwas employed as a decorator by Loew's Incor-porated until July 29, 1944.On October 24 he was hired by RKORadio Pictures, Inc.; his employment was terminated on February17, 1945.Sturtevant testified that at this time Darrell Silvera, headof the property department, stated that because Sturtevant was nota member of the Painters, but merely held a permit, and since therewas no production to which Sturtevant then could be assigned, hewould have to "lay off" Sturtevant for 2 or 3 weeks. The recordotherwise indicates, however, that Sturtevant's status was that ofan "extra" employee, hired only for the duration of each picture onwhich he worked and not considered as a regular member of thestudio's staff of decorators."We are satisfied that the evidence isinsufficient to establish that Sturtevant was a permanent employee8 It is the practice of RKO Radio Pictures, Inc , to utilize such"'extra" employees duringpeilods of high production.Their employment is terminated by the company at the con-clusion of each picture upon which they work. COLUMBIA PICTURES CORPORATION495"temporarily laid off" during the eligibility period.Accordingly,we have sustained the challenge to Sturtevant's ballot.Charles C. Nields,who also worked as an "extra" decorator forRKO Radio Pictures, Inc., was last employed on March 9, 1945.The Company did not consider Nields a regular decorator and had nointention of employing him thereafter.We therefore have sustainedthe challenge to his ballot.2.The voter challenged by the PaintersJasper Clinewas discharged by Republic Productions, Inc., onMay 4, 1945, prior to the election.At the hearing, the Producersconceded that Cline was not eligible to vote.We therefore havesustained the challenge to his ballot.B. Challenges to the votes of the striking employees and thereplacement employees1.Chronology of eventsIn June 1937, the Society of Motion Picture Interior Decorators,herein' called the Society, was organized as a California corporationto act as bargaining representative of its members who were em-ployed as decorators in the motion picture industry. In the sameyear, the Society executed a collective bargaining agreement, effectivefor 5 years, with the Producers °In January 1942, the I. A. T. S. E. requested the Producers toinclude the decorators within the terms of a contract then beingnegotiated on behalf of the property department employees repre-sented by this organization.The producers rejected this request onthe ground that they were parties to a collective agreement with theSociety which governed the working conditions of the decorators 1°On May 3, 1942, the Society and the Producers executed a newagreement, effective from April 1, 1942, to April 1, 1947, by the termsof which the Producers recognized the Society as the exclusive bar-gaining representative of the decorators and agreed that all decoratorsshould become and remain members of the Society, subject to theproviso that the Producers could "try out" non-members for notmore than 6 months. This contract contained the following pro-visions:o0 Separate agreements, identical in their provisions, were executed by the Society andeach of the Producers as the result of negotiations between the Society and the Producers'Labor CommitteeThese agreements and the subsequent superseding agreements, whichwere negotiatedin the same fashion, are referred to herein as singlecontracts."The I. A T. S E. stated that in view of the Society's contract, it "would pass thatfor the time being, pioviding that no other oiganization tried to take them [the decorators]over " -496DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.GRIEVANCE PROCEDURE AND ARBITRATION :In the event of any dispute between the Producer and theSociety with respect to any matter or thing arising under thisagreement, the representative of the Society and the labor rela-tions manager or other representative designated by the Producershall attempt to adjust the dispute. In the event that they areunable to adjust the dispute, the Producer shall refer the matterto the Motion Picture Producers' Labor Department, and saidLabor Department and the representatives of the Society shallendeavor to adjust the dispute.In the event that they are unable,to adjust the dispute, then the aggrieved party shall deliver tothe other party a written statement of the matter in dispute, andsuch matter shall be settled by arbitration.For this purpose,the Producer and the Society shall each promptly designate onearbitrator.The persons designated need not be disinterestedpersons.They shall then promptly designate a third arbitrator.The decision of a majority of the arbitrators shall be expeditiouslymade and given and shall be binding upon the parties hereto.The hearings and deliberations of the arbitrators shall be closedto the public and communications to and from them shall beprivileged.The expenses of the arbitration shall be borne equallyby the Producer and the Society.It is agreed that terms of a new agreement and changes in wages,hours and working conditions are not arbitrable under thissection.10.CHANGE OF BARGAINING REPRESENTATIVE:In the event that a majority of the interior decorators andassistant interior decorators in the employ of the Producer shoulddesignate a different bargaining representative, the name of suchrepresentative shall be inserted herein in lieu of the name of the'Society, or the Producer may, at its option, declare this agree-ment null and void. In the event that the Society should affiliatewith any other labor organization, the name of such labor organ-ization shall be inserted herein in lieu of the name of the Society,or the Producer may, at its option, declare this agreement null:and void.11.STRIKES:oThe Society agrees that it will not call nor engage in any strike,slow-down or stoppage of work unless the Producer has failedto comply with an award of the arbitrators after the procedure-set forth in Paragraph 9 hereof has been followed.The Societyagrees that it wiD ,use its best efforts in good faith to compel its COLUMBIA PICTURES CORPORATION497members to perform their services for the Producer, even thoughother persons or groups of persons may be on strike.On October 28, 1943, the following motion was made at a meetingof the Society :That the Society of Motion Picture Interior Decorators affiliatewith Screen Set Designers' Local 1421 [the Painters] and desig-nate Local 1421 as the exclusive collective bargaining representa-tive of all decorators employed by the Motion Picture Producers.This motion was carried by a vote of 35 to 31, after which a motion tomake the vote unanimous also was carried. Immediately after thismeeting, all the decorators employed by the Producers designatedthe Painters as their bargaining representative and became membersof that organization.The Society has held no further meetings, norhas it engaged in any activities in pursuance of its stated purposes.Although it has not been dissolved as a corporation and retains sub-stantial cash assets, it is plain that since October 28, 1943, the Societyhas not existed for the purposes of collective bargaining. It exists,as one of its members testified, "only as a cultural group."On November 6, 1943, Edward Mussa, business representative ofthe Painters, wrote Pat Casey, chairman of the Producers Labor Com-mittee, as follows :Please be advised that the Set Custodians and Set Estimatorswere organized into a labor group titled "The Set Controllersand Estimators."They voted to affiliate with our union on Octo-ber 27, 1943.The Society of Motion Picture Interior Decorators voted to affili-ate with Screen Set Designers Local 1421 [the Painters] on Octo-ber 28, 1943.Both groups have added their respective jurisdiction (definitionof which is enclosed herewith) to the present jurisdiction of ourlocal.Said definitions have been submitted to the Brotherhoodof Painters, Decorators & Paperhangers.The present contract between the Motion Picture Producers andthe Interior Decorators provides for adjustments necessitated bychange in bargaining representatives. It will be necessary toadjust certain provisions of said agreement to conform with theBrotherhood constitution and the bylaws of the union.Please advise us as to your wishes in this matter. .. .On November 8, 1943, Mussaagainwrote to Casey, calling attentionto the fact that the contract between the Painters and theProducers670417-46-vol. 64-33 498DECISIONSOF NATIONALLABOR RELATIONS BOARDgoverning the terms and conditions of employment of set designers,set model builders, illustrators and sketch artists would expire on Jan-uary 1, 1944, and requesting that an early date be fixed for negotia-tions for a new agreement. The letter continued :In addition to the groups coming under the existing contract,we are now including two groups (Set Controllers & Estimatorsand Interior Decorators) which have recently affiliated with ourlocal as previously mentioned in our letter to you under date ofNovember 6, 1943.On November 11, 1943, Fred Pelton, the Producers' labor adminis-trator, told Mussa by telephone that the Producers could not acceptthe Painters' notice that the Society had voted to affiliate with thePainters and that the Society "would have to notify" the Producersof this.On the same day, Pelton wrote Mussa, in reply to Mussa'sletter of November 8, suggesting that he forwarda written proposal of any modifications or amendments to yourpresent agreement which you wish to negotiate.After receiptand analysis of these proposals we shall be very glad to meet withyou or your committee for further discussions.In reply to Pelton's request, on November 23, 1943, the Painters sub-mitted a list of proposals, including the proposal that "the same basiccontract provisions apply to all groups included under our jurisdic-tion."Attached thereto was a copy of a letter to Herbert Sorrell,president of the Conference of Studio Unions, authorizing Sorrellto represent the Painters at "the forthcoming negotiations to be heldin New York City" and notifying Sorrell that the Painters proposed"that all contract provisions which apply to the other members of theunion shall also apply to" the decorators.Shortly before April 1, 1944, during negotiations between theI.A. T. S. E. and the Producers in New York City, the I. A. T. S. E.again requested that the decorators be included within the unit of,property department employees represented by the I. A. T. S. E. TheProducers again refused this request upon the ground that they had a.contract with the Society governing the employment of the decorators.Early in April 1944, a meeting was held in New York City, attendedby representatives of the Producers and representatives of unionsaffiliated with the Conference of Studio Unions. Sorrell representedthe Painters.When Sorrell sought to discuss the terms and condi-tions of employment of the decorators, Pelton stated that lie wouldprefer to defer discussion of this matter until the parties returned toHollywood, where they could confer with the decorators.Peltonremarked facetiously that he would "take advantage" of Sorrell "on COLUMBIA PICTURES CORPORATION499the decorators' problem" because he was more familiar with it. Sorrellagreed to defer the discussion.',On June 8, 1944, a meeting between representatives of the Paintersand of the Producers was held in Hollywood. The Painters sub-mitted a proposed contract providing for recognition of the Paintersas the representative of decorators and other employees, in additionto those included within the terms of the previous contract betweenthe Painters and the Producers. The Producers stated that they wouldnot recognize the Painters as the representative of the decorators be-cause they had received no notice from the Society of the change inaffiliation.12When asked what was demanded, the Producers repliedthat a letter from the Society "serving notice on us it had made theaffiliation" would be necessary.Representatives of the Painters sug-gested that William Walsh of Loew's, Incorporated, prepare the re-quested document.Walsh replied in effect that if the Painters wouldcommunicate with him he would be willing to assist 13 At a subsequentpoint in the meeting the Producers stated that inasmuch as two deco-rators were present as members of the Painters' negotiating coln-lnittee,14 they would listen to what the Painters "had in mind" con-cerning the decorators.Some discussion of the Painters' demands onbehalf of the decorators followed.On July 14, 1944, the Producers submitted a counter proposal to thePainters.This proposed agreement contained no reference to decora-tors or other groups of employees not included within the terms of theprevious contracts between the Painters and the Producers.On or about July 28, 1944, the Painters and the Producers held afurther meeting.The Society had not sent the Producers a letterinforming them of the change in affiliation; the Producers repeatedthat they would require such notification.The Painters' representa-tives then dictated a form of letter, to be signed by the president andsecretary-treasurer of the Society, stating that "this is to confirm"that the Society had affiliated with the Painters on October 28, 1943,and had designated the Painters "as their exclusive bargaining repre-11The findings as to what was said concerning the decorators at this meeting are basedupon the testimony of Sorrell.Casey denied that there was any discussion concerning thedecorators.Victor Clarke,another representative of the Producers,testified that the Pro-ducers merely refused to negotiate concerning the decorators and denied that anything wassaid about negotiating in Hollywood.Pelton did not recall any discussion of the decoratorsWhen asked whether he had told Sorrell that he would "take advantage" of him concerningthe decorators and whether he had suggested that they defer discussion of those employeesuntil they returned to Hollywood, Pelton stated that this discussion had reference to pub-licists and that he did not think that such a conversation had occurred respecting thedecorators12Casey of the Producers testified that lie demanded notification"Because we had a con-tract with the Society that was still in existence and I was not going to talk to anybodyelse about that until I knew whether or not that contract was still in existence."11The Painters did not thereafter communicate with Walsh in this regard.14One of the two decorators was Edward Boyle,president of the Society. 500DECISIONS OF NATIONALLABOR RELATIONS BOARDsentative."The Producers stated that this letter was insufficient andthat further proof, such as the minutes of the Society meeting andthe record of the vote of the membership, would be necessary.Shortly after the meeting, another letter, dated July 28, 1944,which was signed by the president and secretary-treasurer of theSociety, was submitted to the Producers.The letter was as follows :This is to advise you that at the general membership meeting ofOctober 28, 1943, held at the Hollywood Roosevelt Hotel, themembership of the Society of Motion Picture Interior Decora-tors, by a majority affirmative vote, adopted the recommendationof the Committee on Affiliation.Itwas later moved, seconded and carried that the followingmotion be made unanimous :That the Society of Motion Picture Interior Decorators af-filiate with Screen Set Designers Local 1421 [the Painters]and designate Local 1421 as the exclusive collective bar-gaining representative of all Decorators employed by themotion picture producers.At the meeting of November 1, 1943, of the Board of Directorsof the Decorators it was moved, seconded and carried that thebusiness representative of Local 1421 advise the motion pictureproducers by letter of the action taken by the members of theSociety of Motion Picture Interior Decorators.The letter was delivered to Casey by Sorrell.Either at this time,or shortly thereafter, Casey took the position, despite Paragraph 10of the May 3, 1942, agreement, that the Producers would not recognizethe Painters as the bargaining representative of the decorators untilitwas certified as such by the Board.15This position was set forthin Casey's letter of August 10, 1944, to Boyle, president of the Society,as follows :Receipt is acknowledged of your letter of July 28, 1944, advisingthat a majority of the membership of your organization hasselected Screen Set Designers Local 1421 [the Painters] as theiragent for purposes of collective bargaining.The producers who are parties to contracts with Society of Mo-tion Picture Interior Decorators, an independent labor organi=zation, are not willing to recognize Screen Set Designers Local1421 as the collective bargaining agent of the interior decoratorsunless and until Screen Set Designers Local 1421 shall have beenr,The testimony is conflicting as to what occurred when Sorrell gave the Society's letterto CaseyCasey testified in substance that he told Sorrell that the letter was not sufficientproof of designation or affiliation and that he suggested that the Painters file a petitionwith the Board. Sorrell testified that Casey accepted the letter without raising anyobjection.In any event, the evidence establishes that on or about August 3 the Producersnotified the Painters that they would not recognize it as representative of the decoratorsuntil a certification by the Board was obtained. COLUMBIA PICTURES CORPORATION501certified by the National Labor Relations Board as the collectivebargaining agent of the persons employed by such producers asinterior decorators.Pending such certification, the producers will continue to recog-nize the Society of Motion Picture Interior Decorators, an inde-pendent labor organization, as the collective bargaining repre-sentative of the interior decorators employed by them and willcontinue to abide by their contract with the Society dated May3, 1942.On August 8, 1944, the Painters filed with the Board a petition forcertification as representative of the decorators.Following inter-vention in the proceedings by the I. A. T. S. E., the Painters withdrewits petition on August 30. The next day Mussa wrote Casey as follows :We wish to advise you that the Petition filed by our Local onAugust 8, 1944, with the National Labor Relations Board, waswithdrawn without prejudice on August 30, 1944.We are now prepared to meet with representatives of theMotion Picture Producers to submit proof that we represent100% of the former members of the Society of Motion PictureInterior Decorators, and have been duly designated by them astheir exclusive bargaining representative since October 28, 1943.Enclosed herewith is a complete list of those members whoaffiliated with our Local on October 27, 1943, and other personsnow working under title and jurisdiction of Set Controllers andSet Estimators as granted to us by the Brotherhood of Painters,Decorators and Paperhangers.We are changing the aforemen-tioned designations to the following: in lieu of Set Estimator weare substituting the title of Estimating Set Designer, and, in lieuof Set Controller we are substituting the title Custodian Set De-signer, in order to simplify the jurisdiction of the aforemen-tioned classifications.Will you please set a definite date for the resumption of nego-tiations and so advise us. . .Shortly after the receipt of this letter, Casey told his assistant,Victor Clarke, to obtain a list of decorators employed by the Pro-ducers, and to be prepared to meet with Mussa, who was insisting thathe had authorization cards signed by these employees which wouldestablish the Painters' right to represent them.A few days later,Mussa and Clarke checked the names upon the cards against the listof employees; the comparison of names reflected that the cards rep-resented practically all the decorators.Clarke reported this to Casey.On September 13, 1944, Casey acknowledged Mussa's letter ofAugust 31, but requested that the Painters "describe by job classifi-cation the unit or units which [it] claims to be appropriate for col- 502DECISIONSOF NATIONALLABOR RELATIONS BOARDlective bargaining and in which [it] claims to represent a majorityof the employees." In his reply, dated September 14, Mussa advertedto the definition of the Painters' jurisdiction previously submitted tothe Producers.On September 19, Casey replied as follows :Receipt is acknowledged of your letter of September 14, 1944,in which you apparently contend that employees employed byeach of the Producers represented by the undersigned, in thecapacities of Set Designers, Model Builders, Illustrators, AssistantCostume Designers and Costume Illustrators, Set Decorators,Set Controllers, and Set Estimators constitute a unit appropriatefor purposes of collective bargaining.The Producers represented by the undersigned do not agreethat the employees in such job classifications constitute a unitappropriate for the purposes of collective bargaining and do. notrecognize Local 1421 [the Painters] as the collective bargainingrepresentative of the employees in such unit.As you know, the National Labor Relations Board is the propergovernmental agency to determine the question of the appro-priate unit and the collective bargaining representative of suchunit.Each of the Producers represented by the undersigned doesrecognize Local 1421 as the collective bargaining representativeof Set Designers, Model Builders, Illustrators and AssistantCostume Designers and Costume Illustrators employed by suchrespective Producers, and with respect to employees in those jobclassifications only, the undersigned will enter into negotiationswith Local 1421.Following this letter, the Producers continued to refuse to nego-tiate with the Painters on behalf of the decorators.On October 5,1944, the Painters called a strike of the decorators.On or aboutOctober 11, the employees returned to work at the request of theNationalWar Labor Board, hereinafter called the W. L. B. TheW. L. B. attempted, without success, to obtain a settlement of thejurisdictional dispute between the Painters and the I. A. T. S. E.within the American Federation of Labor.On January 6, 1945, a strike vote was conducted in accordance withtheWar Labor Disputes Act."'The ballot set forth that the majorissue in the dispute was the "objection of [the Painters] to the failureof [the Producers] to recognize it as exclusive bargaining agent forits set decorators."A majority of the employees voted in favor ofa strike.On January 26, 1945, the W. L. B. appointed Thomas Tongue "asarbitrator to decide the case," and on February 8 and 10 a hearing16 57 Stat. 163. COLUMBIA PICTURES CORPORATION503was held before him.The I. A. T. S. E. refused to participate in theproceeding on the ground, among others, that the W. L. B. had nojurisdiction to decide the dispute.The Producers also challengedthe jurisdiction of the W. L. B., taking the position that the caseinvolved the resolution of a question of representation, a matter solelywithin the jurisdiction of the National Labor Relations Board.17In the "statement of issues" submitted to the arbitrator by thePainters, this organization took the position thatThe present controversy between the members of the MotionPicture Producers' Association and Local 1421 [the Painters]isnot a jurisdictional dispute.The only issue in dispute iswhether the members of the Motion Picture Producers' Associ-ation shall be required to substitute Local 1421 for the Society ofMotion Picture Interior Decorators in the present contract be-tween said Society and the Producers.,"And, during the hearing, counsel for the Painters contended thatthis organization "has the legal right to be substituted in the Society'scontract . . . and that this legal issue is one upon which the [NationalWar Labor] Board can properly act... ."On February 17, 1945, the arbitrator issued an award providing thatthe Producers and the Painters "shall proceed to operate under theterms" of the contract of May 3, 1942, between the Society and theProducers "and to negotiate either amendments to that contract or,if the Producers are willing, an entire new contract including interiordecorators with other groups represented by [the Painters]."Theaward further provided that "these conditions shall continue until(c) in the event that the National Labor Relations Board shouldassume jurisdiction to determine any question of representation, untila final determination is made by such Board of a different bargainingagency or unit; ..."Immediately after the issuance of the award, Sorrell demanded ofthe Producers that they bargain with the Painters in compliancewith the award.The producers refused and notified Sorrell that theyintended to appeal to the W. L. B. to set aside the award.On Feb-"During the hearing, the arbitrator stated that one of the issues he would endeavor todecide was whether the Painters had "acquired bargaining rights" since the execution ofthe contract ofâlay 3, 1942.With respect thereto, counsel for the Producers stated thatthe arbitrator was without jurisdiction to decide this issue since the National Labor Rela-tionsBoard had exclusive jurisdiction in this regardHe added," . . .when and ifthe National Labor Relations Board shall determine the appropriate unit in which decoratorsbelong for purposes of collective bargaining and when and if the National Labor RelationsBoard shall have designated the collective bargaining agent of that appropriate unit, theProducers will bargain with that union "18 In the course of the hearing, counsel for the Producers stated that if the arbitratorshould determine that the Painters "is entitled to be substituted in the Society's contractthen I think you should also determine that [the Painters] is bound by that contiact sothat there will be no question but that the contract now existing is and will continue to bethe contract coveting these people "I 504DECISIONSOF NATIONALLABOR RELATIONS BOARDruary 26, 1945, the Producers filed their appeal by telegraph'"Therein the Producers took the position that the award was "outsidethe scope of the powers of the Arbitrator and of the National WarLabor Board" and requested that the W. L. B. order the Paintersand the I. A. T. S. E. to "join with the Producers in submitting them-selves to the jurisdiction of the National Labor Relations Board uponpetitions requesting that said Board determine the appropriate unitin which the Interior Decorators belong and what labor organizationrepresents the employees in that unit."On the next day, February 27, 1945, the Producers filed their peti-tion for an investigation and certification of representatives in theinstant proceeding.The petition alleged that a question of repre-sentation had arisen by reason of the respective claims of the Paint-ers and of the I. A. T. S. E. that the decorators constituted a partof a specified bargaining unit which each claimed to be appropriateand in which each claimed majority representation. In the spaceprovided for listing persons or labor organizations claiming to rep-resent employees within the appropriate unit or units, only the Paint-ers and the I. A. T. S. E. were named. There is no reference in thepetition to the Society or its contract, and the Society made no appear-ance in the proceedings held pursuant to the petition.From March 7 to 17, 1945, a consolidated hearing was held uponthe petition filed by the Producers and the petitions previously filedby the Painters concerning set controllers and estimators.While thehearing was in progress, the Painters continued to request the Pro-ducers to bargain with the Painters in accordance with the arbitra-tor's award.On March 12, 1945, the Painters called a strike becauseof the Producers refusal so to do.On March 20, 1945, the W. L. B.directed that the strike be terminated.On April 2, 1945, the producers notified the Society by telegramthat "if the members of your society persist in refusing to report andperform their services by April 4, we shall be compelled to engage menfrom other available sources to keep our studios in operation."OnApril 4, the Producers sent identical notices of discharge to all decora-tors, excepting five who had continued to work on pictures for thegovernment, who were absent because of illness, or who were workingat distant locations.20The notices were as follows :You are hereby notified that your employment is terminated.Such action is taken because of your failure to report for work andperform services in accordance with your obligations so to do 21019On march2, 1945, theI.A. T. S.E also appealed to the w. L. B to set aside theaward.20These five employees subsequently joined the strike21 In their brief,the Producers state ."The breach of obligations referred to in suchnotices was the breach of the no-strike provisionof the Societycontract,the breach of theno=strike pledge made by the leaders of organized labor to the Presidentof the United states,and the breach of thedutyto abide by the order of the National War Labor Board " COLUMBIA PICTURES CORPORATION505On April 5 the Producers notified the Society by telegram that thecontract of May 3, 1942, was terminated "by reason of your breach ofyour obligations under such contracts and the failure of your membersto perform their services in accordance with such contracts."On various dates between March 16 and May 3, 1945, inclusive, theProducers transferred employees from the property department orhired new employees to perform the work of the striking decorators.On May 24, 1945, the date of the election, all but two of the positions ofthe striking employees were filled.222.ConclusionsThe contentions of the Producers and the I. A. T. S. E. on the onehand, and of the Painters on the other, are diametrically opposed : theformer urge that the 51 striking decorators who cast ballots were noteligible to vote in the election and that the ballots of only the 51replacement decorators should be counted; the Painters urges theopposite conclusion.The Producers and the I. A. T. S. E. originallyargued that the striking decorators were "lawfully discharged" be-cause they breached the contract of May 3, 1942, between the Pro-ducers and the Society,23 and now also because the purpose of the strikewas to compel the Producers to commit an unfair labor practice. Theyalso argue, in effect, that the employment status of strikers was ter-minated by reason of the hiring of permanent replacements, and that,assuming that the replacement of the strikers did not have this effect,it nevertheless deprived the strikers of sufficient expectancy of futureemployment to warrant their participation in the election.The Painters' position is, in substance, that the decorators left theirwork as a consequence of a current labor dispute and therefore re-mained employees by virtue of Section 2 (3) of the Act; 24 that thestrike was lawful in its conduct and purpose and hence was within the"concerted activities, for the purpose of collective bargaining or other22The evidence concerning the replacements is discussed at greater length below.23The Producers and the I A. T S. E also contended that the striking decorators werelawfully discharged because they had breached Labor's no-strike pledge and because theyhad refused to comply with the w L B 's direction that the strike be terminated.We findno merit in these contentionsThe no-strike pledge was a voluntary agreement which wasnot implemented by legal sanctionsAnd the directives of the W. L. B. could not affect thetights of the employees under the Act.iiThe relevant provisions of the Act are as followsSec. 2When used in this Act-*a*(2)The term "employee" shall include .any individual whose work has ceasedas a consequence of, or in connection with any current labor dispute . .(9)The term "labor dispute" includes any controversy concerning terms, tenure, orconditions of employment, or concerning the association or representation of personsin negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditionsof employment, regardless of whether the disputants stand in the proximate relationof employer and employees. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDmutual aid or protection" of Section 7 of the Act; and, therefore, thatno act of the Producers could terminate the strikers' status as em-ployees 25The Painters further contends that the persons employedin the strikers' positions were not in fact permanent replacements, butwere employed temporarily for the purpose of defeating the Paintersin the election; and that, in any event, the unilateral replacement ofthe strikers could not terminate their employment status.We turn to a consideration of the issues raised by the foregoingcontentions.a.Alleged breach of the contract of May 3, 1942, between the Producersand the SocietyThe Producers and the I. A. T. S. E. contend that the strikers werelawfully discharged because they had breached Section 11 of the May3, 1942, contract providing that "The Society agrees that it will notcall nor engage in any strike, slow-down, or stoppage of work unlessthe Producers has failed to comply with an award of the arbitratorsafter the procedure set forth in Paragraph 9 hereof has been fol-lowed. . . ." It is urged that this contract was in full force and effectone April 4, 1945, when the Producers notified strikers that they weredischarged; that at no time had the Producers breached the contract;that with reference to Section 10 of the contract, involving change ofthe decorators' bargaining representative, both parties had waivedthe provisions thereof ; that even if it be assumed that compliance withSection 10 was not waived, the Producers did not breach the Societycontract "so as to entitle" the decorators to strike; and that under thedecisions in theSands26andColumbian Enameling 27cases, the em-ployees were lawfully discharged for violating their contract.We are of the opinion that there is no merit in the contention ofthe Producers and the I. A. T. S. E. In the first place, we are satisfiedthat the contract of May 3, 1942, by the terms of which the Producersrecognized the Society as the exclusive representative of the decoratorsfor the purpose of collective bargaining, was not in full force andeffect on April 4, 1945, because the parties to the contract mutuallyhad assented to abandon it.On the one hand, it is plain that the em-ployees, the principals on whose behalf the Society had executed the25The Painters also asserted, in substance, that the strike was caused and prolonged byunfair labor practices on the grounds that the Producers had refused to bargain collectivelywith it in violation of the Act and that the Producers' notices of discharge to the strikerson April 4, 1945, contravened Section 8 (1) and (3) of the Act In its brief and in oral argu-ment before us, however, the Painters in effect waived any contention that the Board shouldmake findings of unfair labor practices for the purposes of its decision in the instant repre-sentation proceedingAccordingly, we have made no findings as to whether the Producershave or have not violated Section 8 of the Act.26N LR B. v. Sands MfgCo , 306 U. S. 332'TN. L.R. B. v. Columbian Enameling & Stamping Co.,96 F. (2d) 948 (C. C. A. 7), aff'don other grounds 306 U. S. 292. COLUMBIA PICTURES CORPORATION507contract, no longer recognized its existence.On October 28, 1943, theemployees, as members of the Society, voted to affiliate with thePainters and designated it as their exclusive bargaining representative.Although the Society was not dissolved,as a corporation, it ceasedto exist for the purpose of collective bargaining.Nor, despite theassertion of the Producers to the contrary, did the Painters recognizethat the contract was in effect. It is true that in February 1945, inthe proceedings before the arbitrator appointed by the W. L. B., thePainters asserted that the "only issue in dispute" was whether theProducers "shall be required to substitute" the Painters "in the presentcontract between said Society and the Producers," and that thePainters contended that it had "a legal right to be substituted in theSociety's contract . . . and that this legal issue is one upon which the[National War Labor] Board can properly act ..." Notwithstand-ing these statements, it is plain from what had occurred prior andsubsequent to the arbitration proceeding that the Painters was not infact seeking substitution in the Society's contract, but recognition andthe negotiation of anew agreenient.18On the other hand, we are satisfied that the Producers by their courseof conduct also had abandoned the May 3, 1942, contract.BetweenNovember 6, 1943, when the Producers first were confronted with thePainters' request for recognition, and July 1944, the Producers re-jected such requests on the ground that they had received no notifica-tion of the change in the decorators' affiliation from the Society.Butafter receiving such notification on or about July 28, 1944, the Pro-ducers refused recognition unless and until the Painters was certifiedas statutory representative by the Board, and asserted their intentionto abide by the contract with the Society. This position in effect wasreiterated in the proceedings before the W. L. B. Finally, on February27, 1945, the Producers filed their petition in the instant proceeding,alleging that a question of representation had arisen concerning thedecorators by reason of the conflicting unit and representation claimsof the Painters and the I. A. T. S. E. No mention was made thereinof any claim by, or of their contract with, the Society, nor has anycontention been made before us that such a contract was a bar to adetermination of representatives.We think that the Producers' con-duct, particularly in filing their petition herein, completely negativestheir assertion that they considered the contract with the Society inasExcept as such may be inferred from the Painters' letter of November 6, 1943, to theProducers, the statements before the arbitrator in February 1945 were the first request by thePainters to be substituted for the Society as a party to the contract of May 3, 1942.In oralargument before the Board, counsel for the Producers stated that "this business of insertingthe name in the contract is a trick play that [the Painters] pulled very late; namely, onFebruary 10, 1945, in that war Labor Board so-called arbitration."We believe that thePainters took the above-mentioned position before the arbitrator in an effort to establish thatthe W. L. B had jurisdiction of the dispute. 508DECISIONSOF, NATIONALLABOR RELATIONS BOARDfull force and effect.The assertion that a contract providing for ex-clusive recognition and a union shop with the Society was in effectwas entirely inconsistent with the Producers' conduct in alleging that aquestion of representation existed concerning the employees covered bythe terns of the contract and in initiating proceedings looking towarda certification of either the Painters or the I. A. T. S. E. as statutoryrepresentative.For the Board's certification of labor organizationimposes upon an employer the duty to bargain exclusively with suchstatutory representative and to refrain from any further relationshipwith any otherunion.29By notifying the Painters that they would not bargain collectivelywith it until certified by the Board, and thus impliedly stating thatthey would bargain with the Painters if so certified,30 and by filingwith us a petition looking toward a certification of the Painters or theI.A. T. S. E., and not the Society, the Producers unequivocally mani-tested that they had abandoned their contract with the Society andrecognized that the Society likewise had abandoned its contract.31 Itis true that subsequently, in their telegrams to the Society, the Pro-ducers purported on April 2 to rely upon the terms of the contract andon April 5 to terminate the contract in accordance with its terms.But it then was too late to attempt to revitalize a contract previouslyabandoned.We find that prior to April 4, 1945, the parties to the con-tract of May 3, 1942, had mutually assented to abandon the contractand thereby had agreed to rescind their contractual duties.But even if it be assumedarguendothat the contract of May 3, 1942,was not rescinded by mutual assent, we are satisfied that there is nomerit in the Producers' contention.As previously stated, Section 10of the contract provides that in the event a majority of the decorators"should designate a different bargaining representative" or that theSociety "should affiliate with any other labor organization," the nameof such representative or labor organization "shall be inserted hereinin lieu of the name of the Society, or the Producer[s] may, at [their]2i InN L R B. v Jones&Laughlin Steel Corp,301 U S 1,44, the Supreme Court of theUnited States said that "the obligation to treat with the true representative was exclusiveand hence imposed the negative duty to treat with no other."auAs set forth above,the Producers stated in the proceedings before the arbitrator thatthey would bargain with the representative certified by the Board33That the Producers regarded the contract with the Society as no longer effective isalso indicated by the following:In May 1944 the superintendent of the property depart-ment at Loew'sincorporated requested the Painters to issue a work permit to JohnSturtevant who was hired on that day.When Sturtevant was employed by RKO RadioPictures,Inc , on October 24, 1944, Silvera,the head of the property department at thatstudio,required that Sturtevant obtain a permit from the PaintersAnd, on February 17,1945, Silvera told Sturtevant that because the latter was not a member of the Painters,but merely held a permit, and since there was no production to which Sturtevant couldthen be assigned,he would have to dismiss him. Similarly,the head of the interior deco-rating department at Paramount Pictures, Inc , required that Grace Gregory Duenckelobtain a work permit from the Painters when she was employed in November 1944AboutMay or June 1944,a representative of the Painters adjusted a grievance on behalf of thedecorators at Columbia Pictures Corporation. COLUMBIAPICTURES CORPORATION509option, declare this agreement null and void." It is clear that one ofthe contingencies contemplated by this clause-tile designation by amajority of the decorators of a different representative-occurred;and that the Producers were notified of this by the Painters on Novem-ber 6, 1943, by the Society on or about July 28, 1944, and by the cardcheck held in August or September 1944. The Producers, however,did not declare the contract null and void, nor did they recognize thatthe Painters had succeeded the Society as the decorators' exclusiverepresentative by inserting the name of the Painters in the exclusivebargaining contract previously executed with the Society. Instead,the Producers took the position that they would not recognize or other-wise bargain with the Painters until the Painters was certified by theBoard, and subsequently filed their petition herein.Thus, regardless of the propriety under the Act of requiring a certifi-cation by the Board, it is plain that the Producers breached the con-tract by failing either to substitute the Painters for the Society asthe recognized exclusive bargaining representative of the decorators orto declare the contract null and void.But, the Producers urge, theother party to the contract waived the Producers' breach by failingto exercise the right of selection granted in Section 10 within a reason-able time after the Producers had failed to exercise this right.32Thisargument ignores the fact that the Producers' conduct made it futileto do so.After the members of the Society had selected the Paintersas their exclusive representative, the Producers refused to recognizesuch designation until notified by the Society; after the Society hadgiven notification and the Painters had submitted proof of its rep-resentative status, the Producers demanded certification by the Boardas a condition precedent to recognizing the Painters and asserted theirintention to abide by the contract with the Society pending such cer-tification.Even when the Painters, during the arbitration proceed-ings, stated that the only issue involved was substitution of the Paint-ers for the Society in the contract of May 3, 1942, the Producers ineffect stated that this involved a representation question which waswithin the exclusive jurisdiction of the Board 33 and that they con-sidered the contract with the Society to be in effect.For the employ-ees, through the Society, to have notified the Producers to substitutethe Painters as the employees' representative in the exclusive bargain-se In this connection, the Producers rely upon certain sections of the CaiiformaCivil Codewhich provide, in substance,that when a party havingthe rightof selectionbetweenalternative acts fails to make his selection within the time provided,or within a reason-able time, the right of selection passes to the other party.83 It cannot be contended,as the Producers appear to contend, that substitution of thePainters for the Society in the May 3, 1942,contract and recognition of the Painters asexclusive representative are separate and distinct.By the terms of the contract, theProducers recognized the Society as the exclusive bargaining representative of thedecoratorsObviously,substitution of the Paintersfor the Societywould have constituteda grantof exclusive recognition to the Painters. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDing contract of May 3, 1942, or to have notified the Producers todeclare the contract null and void would plainly have been an idlegesture in view of the position taken by the Producers.Hence, we donot agree that the employees, either through the Society or the Paint-ers, waived the Producers' breach of the contract.Nor can we acceptthe Producers' contention that even if it be assumed that compliancewith Section 10 was not waived, they could not be "guilty of any breachof contract until the claimed breach had been submitted to arbitrationin accordance with the provisions of the contract."Again, in the lightof the Producers' position that they would not recognize the Paintersuntil certified by the Board and that they would continue to abide bythe contract with the Society pending such certification, any effort bythe Society to secure through arbitration the substitution of the Paint-ers as exclusive representative or a declaration by the Producers thatthe contract was null and void would have been useless. Indeed, as setforth above, the Producers maintained the employees' change of desig-nation involved a representation question solely within the jurisdictionof the Board.We find that, even if it be assumed that the contract of May 3, 1942,was not rescinded by mutual assent, the Producers breached Section 10of the contract by failing either to substitute the Painters for theSociety therein as the exclusive representative of the decorators or todeclare the contract null and void; that the Producers' conduct ren-dered futile and therefore unnecessary the invocation of the grievanceand arbitration procedure set forth in Section 9 of the contract ; and,accordingly, that the employees did not strike in violation of Section11 of the contract, nor can the Producers be heard to say that theydid 34For the reasons set forth above, we have rejected the contention thatthe striking decorators were lawfully discharged for breach ofcontract.b.Alleged illegality of the strike because of its purposeAt oral argument before the Board, the Producers and the I. A. T.S. E. for the first time raised the contention that the strike was notwithin the "concerted activities" to which the Act applies, because itspurpose was to compel the Producers to commit an unfair labor prac-tice and, therefore, that the Producers "properly fired these strikersfor engaging in a strike" for this purpose. They point to the facts thatthe strike was called by the Painters to secure "recognition" as theTheSandsandColumbian Enamelingcases,cited in footnotes 26 and27,supra,are,tot apposite to the instant situation:in both cases the court found that the employees hadstruck in violation of their agreement,and that the employer therefore was free to treatahem as having terminated their employment.In the instant case it was the employer.lather than the employees,who breached the agreement COLUMBIA PICTURES CORPORATION511exclusive bargaining representative of the decorators, and that at thetime a question concerning the representation of the decorators hadarisen.The Producers argue that had they granted what the strikerssought, they would have violated the Act.Thus, the argument con-tinues, the strike was for an object prohibited by law, and under thedecision of the Board inMatter of American News Company, Inc.,35such a strike was not a concerted activity within the intendment ofthe Act and constituted legal cause for discharge.We find it unnecessary to decide whether or not it would have beenan unfair labor practice had the Producers granted recognition, theobject sought by the Painters; 36 assumingarguendothat such was thecase, we nevertheless are of the opinion that the doctrine of theAmeri-can Newscase is not applicable to the instant situation.In theAmerican Newscase, the union and the employer had bar-gained to an agreement for wage increases and, in accordance withapplicable federal regulations, had made a joint application to theNational War Labor Board for approval of the proposed increases.Before such approval had been obtained and with knowledge that,under existing wage stabilization legislation 37 and regulations, theproposed wage increases could not lawfully be put into effect prior tosuch approval, the union resorted to strike action to force the employerto pay the proposed wage increases immediately.The employer re-garded the action of the union members in resorting to a strike as atermination of their employment and consistently maintained theposition that it was justified in doing so because the purpose of thestrike was to require it to take action unlawful under a statute of theUnited States.In upholding the employer's contention, the Boardadverted to the relevant wartime wage stabilization legislation and theorders and regulations thereunder.The Board noted that violation ofthis legislation subjected the offender to heavy criminal penalties andobserved that the passage of such legislation "was brought about tocurb an inflationary spiral which threatened the value of our currencyand the ability of the nation to prosecute the war." The Board furtherobserved that the Emergency Price Control Act of January 30, 1942,expressly enjoined this Board, among other agencies, "to work towarda stabilization of prices, fair and equitable wages, and cost of produc-tion."The Board then stated thatIn the light of the foregoing, it is impossible to escape theconclusion that the wage stabilization statute is the kind of85 55 N.L. It. B. 1302.86The Painters, relying eponthe fact thatsubstantially all the decorators had desig-nated it as their bargaining representative,contendsthat it would not have beenillegalfor the Producersto haverecognizeditAsindicated above, however,we consider itunnecessary to determine whether there is merit in this argument.CfMatterof MidveatPipingandSupply Co, Inc,63 N L R B 1060,and cases cited therein in footnote 1587Emergency Price ControlAct of January30, 1942,56 Stat 24 ,Economic StabilizationAct of October2, 1942,56 Stat. 764 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDenactment to which the National Labor Relations Act should beaccommodated if this can reasonably be done.Certainly legisla-tion of such immense importance as that of the Act of October 2,1942, enacted during a critical war, should not be severed fromthe body of Congressional legislation of which it is a part andread in isolation.SeeUnited States v. Hutcheson,312 U. S. 219,234-235;Southern Steamship Co. v. N. L. R. B.,316 U. S. 31.Following appraisal of the legislative history of the National LaborRelations Act and of related court decisions to determine whetherCongress intended the protection of the Act to extend to "concertedactivities" irrespective of their objective, the Board stated that... we think it most improbable that the Congress meant toinvest this Board, or the courts in reviewing our action, with anybroad discretion to determine what we or the courts might chooseto consider the proper objectives of concerted activity. SeeN. L.B. B. v. Peter Cailler Kohler Swiss Chocolates Co.,130 F. (2d)503 (C. C. A. 2).By the same token, we think it most unlikelythat Congress intended to exclude from the concerted activitiesprotected by Section 7 all conduct deemed tortious under staterules of decision or statutes, or city ordinances, merely because ofthe objective sought to be accomplished. SeeN. L. R. B. v. Reedet3Prince Mfg.Co., 118 F. (2d) 874 (C. C. A. 1), certiorari denied,313 U. S. 595; cf.Allen-Bradley Local v. Board,315 U. S. 740.It is quite another matter, however, to suggest that Congress,either in 1935 or 1942,_ intended us to ignore the character of astrikeknowinglyprosecuted to compel anacknowledgedviola-tion of an act of the Congress itself. [Italics supplied.]The Board concluded "that a strike prosecuted in order to compelan employer to violate the [Economic Stabilization] Act of October 2,1942, is not within the concerted activities protected by Section 7."We regard the decision in theAmerican Newscase as one of narrowapplication, intended to apply primarily to a, situation in which em-ployees deliberately and knowingly strike to compel an employer toviolate a statute which, when read in the setting in which it wasenacted, manifested the inexorable intention of the Congress that itsmandate be obeyed. That is not the situation before us in this case.The moral climate is different.Here the Painters called the strikeon March 12, 1945, to obtain recognition as exclusive representativeof the decorators, an objective which they had been seeking to realizesince November 1943.The Producers had refused to grant such rec-ognition, notwithstanding that it was plain, since 1944, that prac-tically all the decorators had selected the Painters as their bargain-ing representative and that the arbitrator appointed by the W. L. B. COLUMBIA PICTURES CORPORATION513had issued an award calling for recognition until we should decideotherwise.Although there is doubt whether the W. L. B. arbitrator had juris-diction to determine this question, and although his award was stayedpending appeal, the fact remains that the Painters and its memberswere not acting in conscious bad faith.They assumed, perhapserroneously but without that deliberate intent to compel unlawfulconduct which was present inAmerican News '38that the Producersmight properly have complied with the order of the only govern-mental authority that had so far spoken on the merits of the con-troversy.That is not the only respect in which the equities appearto lie with the Painters.While it is true that the crucial unit questionhad not yet been decided by this Board, it is also true that one conse-quence of the Board's later unit finding (setting the decorators apart)was to confirm the Painters' contention that, in fact, it represented amajority within the unit ultimately found appropriate.39By declin-ing to extend theAmerican Newsdoctrine so as to deny the ballot onsuch a set of facts, we should not be taken as retracting the viewsexpressed on the very different set of facts in theMidwest Pipingcom-plaint case, in which the employer contracted with a favored unionwhile a petition was pending.Here we need decide only whetherthe "discharge" of men who strike under these circumstances and forsuch a purpose operates to deprive them of the right to vote in aBoard election.We hold that it does not.We are satisfied and find that the Painters struck to secure anobjective to which that union and its members believed themselvesentitled under the Act and that they were entirely unaware thatrecognition by the Producers at that moment might have constitutedan unfair labor practice. Indeed, it is plain that the Producers did notconsider that the grant of recognition might have been an unfairpractice and that such action, whether pursuant to strike pressure ornot, was furthest from their mind.Not until the oral argument beforeus on September 28, 1945, was theAmerican Newscontention made.It is evident that the Producers were not motivated by this consider-ation in sending the notices of discharge to the strikers.The noticesof discharge, as amplified in the Producers' brief,40 make this abun-dantly clear.It is true that the strike was called during the Board's hearingand investigation to resolve the question at issue in the strike.WereIs See the concurring opinion of the Chairman inMatter of Rockwood StoveWVo1°s, 6:;N. L. R. B. 1297, decided October 2, 1945, 17 L R R 198aBWe have heretofore found that a question in fact existed concerning the representationof the decorators, and accordingly do not intend to imply that, on the record before us, theProducers acted illegally by withholding recognition.We consider the circumstances towhich we have adverted relevant only in evaluating the employees' objective in striking'0 See footnote 21,supra.670417-46-vol. 64-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe called upon to determine whether the action of the employeesin striking was well considered, we should say unhesitatingly that itwas not. It showed a disregard for the orderly processes of the Board,and an unwillingness to rely upon the machinery which Congress hadmade available as an alternative to the strike ; it contributed materi-ally to the prolongation of a dispute which the Board could other-wise have decided many months ago. But the strikers' "wisdom orunwisdom, their justification or lack of it" is a matter with which wecannot be concerned; 41 the question which we must decide is whetherthe Act continues to protect employees who choose to strike in thesecircumstances.We find nothing in the Act, in its legislative history,or in the court decisions thereunder, which points to the conclusionthat the strikers' conduct herein removed them from the ambit of theAct.On the contrary, the language of the Act and the decisions ofthe Board and the courts snake plain that a strike of this character-to obtain recognition and collective bargaining is within the "con-certed activities" contemplated therein and cannot render strikers vul-nerable to loss of their status as "employees" because this is theirpurpose .12Section 13 provides that "Nothing in this Act shall be construed soas to interfere with or impede or diminish in any way the right tostrike."Thus Congress, while providing a peaceful alternative to thestrike, one which has been widely utilized since the statute becameeffective,was plainly creating an alternative and not a mandatorysubstitute.Like our dissenting colleague, we prefer to encourageresort to the peaceful alternative.We doubt, however, whether such4iN L R B v.Mackay Radio d Telegraph Co ,304 U S 333^=In N LR B v Remington Rand, Inc,94 F (2d) 862 (C C A 2), the Circuit Courtof Appeals for the Second Circuit stated...TheAct expressly preserves the right to strike,and that includesa strike for refusing to negotiate as well as any otherIt is a remedy parallel withrecourse to the Labor Board,its use, when unsuccessful,but in a controversy wherethe men are right, ought not therefore to be prejudicial to themidol cover-and thisis conclusive-the remedy which the Act provides expressly includes reinstatement asa part of it It is of course true that the consequences are harsh to those who havetaken the strikeis'places , strikes are always harsh,itmight have been better toforbid them in quarrels over union recognition.But withthatwe have nothing todo , asbetweenthose whohave need a lawful weapon and those whose protection willlimit its use, the second must yield . .[Italics supplied ]InBlack Diamond S S Corporation v. N. L RB, 94 F (2d) 875 (C C. A. 2), the em-ployees involved struck to obtain, among other things, recognition and collective bargainingThe strike commenced subsequent to a decision in which the Board had found that a ques-tion existed concerning the representation of the employees,but prior to the election whichhad been directed to resolve this questionIn this connection the court statedUnder the Act men who cease working because of a labor disputeretainthe status of emplo\ eesAll engineers were employees under the Act, who_had left work in consequence of labor disputesBut,having clone so before anyunfair labor practice, they were relying, and were only entitled to rely, upon a test ofeconomic strengthThey struck at a time when the Board was conducting an elec-tionSince the Act expressly leaves the right to strike unaffected,any remedies theyhad were unaffected by continuing on strike . . COLUMBIA PICTURES CORPORATION515resort would be encouraged by the result which he suggests, for itwould more probably tend to dissuade unions from filing representa-tion petitions with the Board, lest any stoppage called during theirpendency result in outlawry of employees who. choose to exercisetheir economic power.We find that the conduct of the striking decorators was within the"concerted activities" to which the Act applies.We therefore haverejected the contention of the Producers and the I. A. T. S. E. that thestrikers' conduct was such as to permit the Producers to sever, or toregard as severed, their status as employees.At the very least, it can-not deprive them of the franchise.c.Replacement of the strikersWe have previously found that on various dates between March 16and May 3, 1945, the Producers transferred or hired employees to per-form the work of the striking decorators; and that on May 24, 1945,the date of the election, the jobs of all but two of the strikers werefilled.The Producers and the I. A. T. S. E. contend that the employ-ment status of the strikers was terminated by reason of their replace-ment, and that even if it be assumed that they remained employees asdefined by the Act, their replacement deprived them of sufficientexpectancy of future employment to warrant their participation in theelection.The Painters contends that the persons employed in thestrikers' positions were not in fact replacements, but merely were tem-porarily employed for the purpose of defeating the Painters in theelection and, accordingly, were not eligible to vote; and that assumingthat those employed in the strikers' jobs were genuine replacements,this could not deprive the strikers of their status as employees orotherwise render them ineligible to participate in the election.At the time the strike began, the striking decorators represented alarge majority of the skilled and experienced decorators in the motionpicture industry.Most of the strikers have had many years of expe-rience in decorating sets and have become highly skilled in this call-ing.43Prior to their employment as decorators, in the main they hadbeen employed as property men or members of the swing gangs; 44 hadbeen employed as interior decorators in commercial life, or had comefrom similar employment on the legitimate stage. In general, thereplacements were selected from the same sources.Of the 51 hereinvolved, 33 were promoted from the property departments of theirstudios, where they had worked in conjunction with the decorators."Hunt, one of the striking decorators, testified . "The amount of knowledge that isnecessary, sir, to cover a decorator's background in the motion picture industryis so variedand so immense that it is comparable to that of a curator of a large museum."" These are the persons whohandle thefurnitureand decorationsand placethem underthe direction of the decorator 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDNearly all of those who came from outside the studios reported, wheninterviewed for employment, experience as decorators in the motionpicture industry, on the legitimate stage as stage managers, in com-mercial establishments as interior decorators, or in their own busi-nesses as interior decorators.There is no evidence that any replace-ment was employed as a decorator without being known to the prop-erty department head, who generally did the hiring, as an old em-ployee in that or other studios, or without reporting some backgroundof experience from which a decorator might be developed.No limi-tation was placed upon the tenure of any of the replacements whenthey were assigned to their duties as decorators.Following their employment, the replacements were assigned tothe work of decorating sets or incidental tasks ordinarily performedby decorators.Only a few of the replacements were capable of assum-ing immediately all the responsibilities and duties of the strikingemployees, with the same minor degree of supervision from the prop-erty department heads.All required more than average supervisionat first, but as time progressed most of them were given progressivelymore responsibility and less direct supervision. ' The pictures pro-duced at the studios since the commencement of the strike have beenmade on sets decorated by the replacements, with the exception of setswhich had been started by the striking decorators.45 It is plain, how-ever, that the replacements, on an average, have not reached that de-gree of skill which permits a highly skilled decorator to undertake anyset, no matter how difficult or ornate.Much testimony was adduced concerning the permanency of thereplacements' employment.In general, policy making officials of thestudios testified that the replacements would be retained as long astheir work was satisfactory, notwithstanding an application for rein-statement by the striking employees.The testimony of certain ofthe decorators' immediate superiors, who possess authority to hireand discharge, indicates, however, that the work of some of the re-placements was not entirely satisfactory and, for this and other rea-sons, that the striking decorators had, as of the time of the election andof the hearing, some expectancy of future employment. The followingis a summary of the testimony in this regard:At RKO Radio Pictures, Inc., the votes of six striking decoratorsand of six replacements, who had been transferred from other jobs,were challenged.Leon Goldberg, studio manager, testified that thereplacements "will be given permanent employment as long as theirwork is satisfactory."Darrell Silvera, head of the property depart-11The record contains documentary and other evidence of the work performed by eachof the replacements indicating that, for the most part, the replacements have been en-gaged consistently at the various duties ordinarily performed by decorators. COLUMBIA PICTURES CORPORATION517went, testified that two' of the replacements had been "tried . . . onseveral sets and several types of sets," but that they had not "quali-fied"; that these two employees had no expectancy of continued em-ployment; and that if the strike were terminated, "one or two at themost" of the replacements would be retained.Goldberg also testifiedthat Silvera had told him that "one or two of these men [the replace-ments] after a trial period, hadn't evidenced sufficient abilities" andthat he had advised Silvera that the latter "should continue to be onthe lookout for additional men when, as and if we are able to get addi-tional men with better qualifications than these two whose work up tothat point had not been satisfactory and we might consider changes."At Paramount Pictures, Inc., the votes of nine striking decoratorsand of nine replacements, who had been transferred from other jobs,were challenged.Charles Boren, the studio manager, testified thatit is the policy of this studio to retain the replacements "as long asthey perform satisfactory services."Samuel Comer, a member ofthe Painters who is in charge of the interior decorating department,testified, however, that since the beginning of the strike this studiohas "not had one picture with a set to test" any of the replacementsand "what their capacities are on a good decorating job I have had nochance to find out."Comer further testified, when asked whether hewould retain the replacements if the strikers were available, that hewould desire to rehire the strikers for the reasons, among others, thatthey were his friends and that they required less supervision than thereplacements.At Twentieth Century-Fox Film Corporation, the votes of six strik-ing decorators and of six replacements, one of whom had been trans-ferred from another job and the remainder of whom were newly hired,were challenged.One of the replacements, Leonard Solomon, whosework was unsatisfactory, was dismissed subsequent to the election;another replacement, Alfred E. Kegerris, resigned because of illness.46Fred S. Meyer, director of industrial relations, testified with respectto the replacements that "all those assigned to perform the work ofinterior decorators are in the same status, capacity, as anyone else,and they are to remain as long as they are qualified and competent toperform the work."Thomas Little, head of the property department,testified that as of the date of the election he had not definitely decidedwhether the quality of the work being done by the replacements wassuch as to entitle them to permanent employment; he was also unde-cided as to whether he would rehire the strikers should they apply.At Warner Bros. Pictures, Inc., there were seven strikers and sevenreplacements whose votes were challenged.All the replacements had'6Both Solomon and Kegerrishave since been replaced. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen transferred from other jobs to jobs as decorators.Tennant C.Wright, general studio manager, testified that the replacements willbe retained, notwithstanding an application for reinstatement by thestrikers, as long as they perform their work satisfactorily.AlbertWilson, manager of the decorating department, testified that if thestrikers were available he "would endeavor to try to work out a planwhereby the strikers would be returned to their jobs, and the replace-ments would be returned to their respective jobs" as property men, butindicated that he would not discharge the replacements if this werenecessary to provide jobs for the strikers.Wilson further testifiedwithout contradiction, and we find, that the replacements had told him"they would be happy to see this situation brought to a successful con-clusion to the end that the boys that they had worked with for yearscould return . . . to their jobs, and they in turn resume their oldplaces as first company property men."Wilson added, "That to mepersonally would be quite agreeable."Shortly after the transfer ofthe replacements from the job of property man to that of decorator,one of the replacements, in the presence of others, sought and receivedassurance from representatives of the I. A. T. S. E., which representedthe property men, that his seniority as a property man would be pre-served in the event he returned to this work. On this occasion, anotherreplacement stated, according to his testimony,That I couldn't see any reason to disregard the human elementin this strike, and when men came bar} it might be adverse tous and our positions . . . that is, between us and the strikers...and for security's sake I felt we should have a contract [asproperty men] running for five years at the then existent I. A. T.S. E. salary scale.At Republic Productions Inc. there were four decorators who struckon March 12, 1945.Of the four replacements thereafter employed,the employment of one, Jasper Cline, was terminated prior to theelection, as heretofore found.Howard A. McDonnell, studio man-ager, testified with respect to the hiring of replacements that "thestudio policy was to set up a group or staff of interior decorators ofpermanent character at the earliest possible date and to retain them aspermanent employees as long as they performed satisfactorily."John McCarthy, head of the property department, testified as to thethree replacements then employed that if the strike were terminatedat the time of the hearing before the Trial Examiner, he would rein-state strikers in the place of two," but that he "might retain" thethird.47McCarthy also testified that one of these two"might make in time a fair decorator,"but that he "would be inclined to replace [her] if possible to get another person with ex-perience."McCarthy stated that he believed that the other "would work into a pretty fairdecorator if he had . . . the experience of decorating a few more pictures " COLUMBIA PICTURES CORPORATION519At Loew's Incorporated, there were 10 striking decorators and 9replacements whose votes were challenged.Four of the replacementshad been transferred from other work; the remainder were newlyemployed.Edwin B. Willis, superintendent of the property depart-ment, testified that the company will retain the replacements as longas they perform satisfactory services and that he regarded the re-placements as employees whom the company would be willing toretain indefinitely as decorators.At another point in his testimony,when asked whether he would retain 2 named replacements in theevent of an application by the strikers, he stated: "I want to see howthey work out. I still think they need some time.Whether I wouldhave that same opinion later I wouldn't know." Shortly after the 2replacements under discussion had been transferred from the jobof property man to that of decorator, they sought and received assur-ance from representatives of the I. A. T. S. E., which represented theproperty men, that their seniority as property men would be pre-served.At Columbia Pictures Corporation the votes of five striking decora-tors and of five replacements, who had been transferred from otherwork, were challenged.Max Schoenberg, head of the property de-partment, testified that the replacements would be retained as deco-rators even if the strikers should apply for reinstatement.At Universal Pictures Company, Inc., there were six striking deco-rators and six replacements who had been transferred from otherjobs.RussellA. Gausman, manager of the property department,testified that the replacements would be retained in their jobs, whetheror not the strikers applied for reinstatement.From the foregoing, and upon the entire record, we find that the51 persons listed in Appendix B of our Supplemental Decision andDirection herein, Whose ballots were challenged by the Painters, con-stituted bona fide replacement employees.48They therefore were eli-gible to vote in the election, in accordance with the rule enunciatedin our Decision, Direction of Election, and Order herein.49Accord-ingly, we have overruled the challenges of the Painters to their ballotsand have directed that their ballots be opened and counted.As stated above, it has been, urged that the replacement of the strik-ersipso factodeprived them of their employment status and that they48NL R B. v MackayRadio d Telegraph Co ,304 U. S 333Matter ofRepublic SteelCorporation(98"StripMill)62 N. L R.B 1008 CompareFirth Carpet Company v.N L RB.,129 F (2d) 633(C. C. A 2).40Our rule, in situations where persons are absent from work because of acurrent strike not caused by unfair labor practices,is thatboththe strikers and the replace-mentemployeesare eligibleto vote "This rule is based upon our decision inMatter ofThe Rudolph WurlitzerCompany,32 N. L R.B 163, and subsequent casesAs previouslystated,we havemade no findings herein as towhether or not thestrike of the decoratorswas caused or prolonged by unfair labor practices and, for the purposes of this decision,have considered the strike as unrelated to unfair labor practices 520DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore were not eligible to vote in the election.We find no meritin this contention.At the time of the election, the dispute betweenthe striking decorators and the Producers was current.The strikingdecorators therefore continued to be "employees," within the mean-ing of the Act.50That replacement of striking employees by theemployer's unilateral act cannot, in and of itself, terminate theiremployment status is manifest from theMackay Radiocase," inwhich the Supreme Court of the United States held that persons whohad struck for reasons unrelated to any unfair labor practices andwho had been replaced by persons to whom the employer had prom-ised permanent employment "remained employees for the purpose ofthe Act."Nor are we persuaded by the argument that the striking employeeshad so little "expectancy" of future employment that they should havebeen disfranchised in the election.The language and legislative his-tory of the Act impel the conclusion, which we reach, that employeeswho have ceased to work as a consequence of, or in connection with any"current labor dispute" shall be permitted to participate in the choiceof a bargaining representative,J2 and we have consistently so held.53The currency of this dispute at the time of the election, let alone now,cannot be questioned.The balloting took place only 10 weeks afterthe strike began.But, even aside from this manifestation of the intent of the Con-gress, we are unable to conclude that these striking employees' expec-tancy of future employment was so remote or minute as to warrantwithholding from them a voice in the selection of a representative.In the first place, even if strikers have been replaced by other employ-ees, it is impossible during the currency of an economic strike todetermine, despite what an employer may predict, whether or not thestrikers will return to their jobs.It is common knowledge that strikesfrequently have been concluded by settlements pursuant to which theso Seefootnote24,supra.61See footnote 41.supraSee alsoMatter of Ideal Seating Company,36 N. L R.B. 166.51 In addition to the subsections quoted in footnote 24, supra,see Section 9 (c) of theAct, which provides for the taking of "a secret ballot of employees" to ascertain their statu-tory representative,and Section 13, which provides that "Nothing in this Act shall be con-strued so as to interfere with or impede or diminish in any way the right to strike."With reference to the definition of "employee"in the Act,the Senate Committee Report(SellRep No.573, 74th Cong.,1st Sess[1935])statesu..The bill thus observes the principle that men do not lose their right to beconsidered as employees for the purposes of this bill merely by collectively refrainingfrom work during the course of a labor controversy.Recognition that strikers mayretain their status as employees has frequently occurred in judicial decisions . . .To hold otherwise for the purposes of this bill would be to withdraw the governmentfrom the field at the very point where the process of collective bargaining has reacheda critical stage and where the public interest has mounted to its highest point.ca SeeMatter of ASartoraousfCo , Inc, 9 NL R B 19,10 N L R B.493 ;Matterof The Rudolph IVurlitzer company,32 N L R B 163, and subsequent cases. COLUMBIA PICTURES CORPORATION521strikers have been reinstated.54Were we to hold that, during theheight of an economic contest, strikers are ineligible to vote becausethey have no expectancy of returning to work, our holding would betantamount to a determination that the struggle had been lost by thestrikers.Such a holding assumes a result which is not at all clearand which in fact is contrary to the very term "current labor dispute."Although economic strikers certainly have no absolute right to theirjobs, if replaced under theMackaydoctrine, they should be permitted,while the strike is still current, to select representatives to bargainwith the employer on the question of their possible reinstatement.The success or failure of such bargaining is not the concern of thisBoard, but it is our concern to make certain that the bargaining is notrendered abortive by denying strikers the opportunity to select aspokesman.Any other policy would leave them no alternative butcontinued use of naked economic power, and would deny recourse tothe peaceful election machinery of the Board at the very moment whenit is most acutely needed.Secondly, apart from the possibility of settlement of the disputeby the return of the striking employees to their jobs, there is evidenceindicating that at least some of the strikers will return to work.Aswe have previously found, the strikers are highly skilled and experi-enced employees who comprised a major portion of the decorators inthe motion picture industry. It is true that executives of various ofthe Producers testified that it is the policy of those Producers toretain the replacements as permanent employees, but only so long astheir work is satisfactory.The testimony, previously set forth, ofseveral of the replacements' immediate superiors, who possess author-ity to hire and discharge and whose judgment undoubtedly will de-terminewhether or not the replacements have the necessaryscThe Board and the courts have recognized that the jobs of those who replace strikersare tenuous.InN L.R B. V. Remington Rand, Inc,94 F(2d) 862, the Circuit Couit ofAppeals for the Second Circuit observed" . .it is probably true today that mostmen taking jobs so made vacant realize from the outset how tenuous is their hold." TheRestatement of the Law of Torts(1939),Section 776 includes within the definition of"employee" a person who is "on strike."In the comments on this definition,it is said..so long as the strike...continues[the strikers]retain the privelegesand liabilities of concerted action by employees.For this purpose a strike does notnecessarily end when the employer fills the places left by the strikersThe strikecontinues so long as the workers have not abandoned it by taking permanent em-ployment elsewhere or otherwise,even though the employer has filled their places andis operating at normal capacity.When workers are still continuing their concertedstrike activities and their efforts to prevent normal operations,their replacement can-not be regarded as permanent.It is probably true today that most men taking jobsso made vacant realize from the outset how tenuous is their holdThe validity of these comments is illustrated in the instant case by the evidence, pre-viously set forth, that certain of the replacements sought assurance that their seniorityrights would be preserved in the jobs from which they had been transferred and that othershad stated to their superior that they desired to see the strikers return to their jobs asdecorators and they,in turn,to their jobs as property men. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDqualifications, indicates that in several instances the work of thereplacements is not satisfactory or would not be considered satis-factory were the strikers available for employment. In these cir-cumstances, it is a reasonable inference, which we draw, that evenif the strike is not terminated under agreement to reinstate the strik-ing employees, many of them soon will obtain employment by theProducers upon the termination of the strike.For the reasons set forth above, and because we have found noth-ing in the strikers' conduct which gave the Producers' legal justi-fication to terminate, or to regard as terminated, the strikers' statusas employees by virtue of the Act, we have overruled the challengesby the Producers and the I. A. T. S. E. to the ballots of the 51 strikingemployees whose names are included in Appendix A of our Supple-mental Decision and Direction and have directed that their ballots,as well as those of the replacements, be opened and counted.MR. GERARD D. REILLY, dissenting:Since that portion of the majority decision which requires the votesof the discharged strikers to be opened and counted seems to mecontrary to well settled legal principles, I feel constrained to indi-cate the grounds of my disagreement.It is true that the Direction of Election in this case did contemplatethat striking employees should be permitted to vote, but it excludedfrom the category of eligible voters persons who had quit after thedesignated pay-roll date or who had been "discharged for cause." 55It appears that all of the employees in the appropriate unit who wenton strike were given a written notice of discharge with the exceptionof five." The text of these discharge notices makes it clear that thesewere discharges for cause unless we can hold that the discharges werein violation of Sections 7 and 8 of the Act. I do not see how we canso hold.Even ignoring the technical argument that the unfair laborpractice charges subsequently filed were waived and therefore cannotbe considered in this proceeding, the record itself makes it abundantly55 "DIRECTED that, . . . elections by secret ballot shall be conducted as early aspossible, . .among the employees in the units found appropriate in Section IV, . . .who were employed during the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the said payroll period becausethey were ill or on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person at the polls, and em-ployees who were on strike at that time, butexcludingthose who have since quit or beendischarged for causeand have not been rehired or reinstated prior to the date of theelections, to determine whether they desire to be represented by Screen Set Designers,Illus-trators & Decoratois, Local 1421, affiliated with The Brotherhood of Painters, Decorators& Paperhangeis of America, AFL, or by Inteinational Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of the United States and Canada, Local 44,AFL, or by neither " [Italics supplied.]Si "You are hereby notified that your employment is terminated. Such action is takenbecause of your failure to report for work and perform services in accordance with yourobligationsso to do." COLUMBIA PICTURES CORPORATION523clear that the discharged employees are not entitled to affirmativerelief from this Board.At the time of the strike, a petition of the Producers and severalpetitions of Painters were pending before the Board.Painters,claiming substantial representation among the decorators,had sub-mitted its claims to the Board for determination.I.A. T. S. E., like-wise claiming substantial representation among the decorators, had,by its petition for leave to intervene, submitted its claims to the Boardfor determination.The Producers, without espousing the cause ofeither union, had presented these conflicting claims to the Board fordetermination in the manner prescribedby theBoard's Rules andRegulations.The Board was employing its processes to determinethe questions thus raised.Painters,however, was not content to allow the questions to bedetermined through the orderly processes of the only governmentalagency empowered to resolve such matters.Notwithstanding it hadinvoked the Act and the processes of the Board to determine the ques-tion, the Painters struck to compel the Producers to recognize itimmediately as majority representative under the Act.Now, afterflouting the same law and processes by its efforts through strike actiondesigned to compel the Producers also to ignore the Act and theBoard by violating the established law which prohibited the Producersfrom recognizing and bargaining with any union as the exclusive rep-resentative of the decorators while there was pending a very realquestion concerning representation over which the Board had as-sumed jurisdiction and was, at the time, actively investigating bymeans of a hearing then in progress-a hearing in which Painterswas an active participant-Painters contends that the strikers weredischarged without cause and, therefore,as strikers are entitled tocast valid ballots.Producers state in their brief,The Producers refused to determine,at their peril,the con-flicting claims of I. A. Local 44 and Painters Local 1421 as to theunit in which Set Dressers should be included for purposes ofcollective bargaining.It was Producer's obligation to take this position and to refuse todeal with either union as the bargaining representative of the dec-orators, especially after the petition had been filed, if they hoped toremain within the law and not be subjected to the remedial processesof the Act.Inplatter of Elastic Stop Nut Corp.,51 N. L. R. B. 694, the Boardentered an 8 (2) cease and desist order largely bottomed on recogni-tion of one of two contending unions under similar circumstances,and used the following language : 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDA neutral employer, when faced with the conflicting representa-tion claims of two rival unions, would not negotiate a contractwith one of them until its right to be recognized as the collectivebargaining representative had been finally determined under theprocedures set up under the Act.InMatter of Phelps Dodge, etc.,63 N. L. R. B. 686, the Boardagain enunciated the same principle and held discharges under aclosed-shop contract-extended after maturity to hold over duringrepresentation proceedings-to be in violation of Section 8 (3),saying:We are of the opinion that if, during the pendency of anelection directed by the Board to resolve a question concerningrepresentation, an employer extends or renews an existing con-tract with a labor organization, or makes a new one, he violatesthe Act insofar as that organization is accorded recognition asexclusive bargaining representative or employees are requiredtobecome or remain members thereof as a condition ofemployment.InMatter of Midwest Piping and Supply Co., Inc.,63 N. L. R. B.1060, decided September 21, 1945, the respondent executed a unionshop agreement with one of two contending unions while a represen-tation petition filed by the other union was pending.We said:The respondent knew, at the time that the contract was exe-cuted, that there existed a real question concerning the repre-sentation of the employees in question.The record shows thatboth the Steamfitters and the Steelworkers had vigorouslycampaigned in the plant, had apprised the respondent of theirconflicting majority representation claims, and had filed withthe Board conflicting petitions, which are still pending, allegingthe existence of a question concerning the representation of theemployees covered by the agreement. In these circumstances,the Congress has clothed the Board with the exclusive power toinvestigate and determine representatives for the purposes ofcollective bargaining.In the exercise of this power, the Boardusually makes such determination, after a proper hearing and ata proper time, by permitting employees freely to select theirbargaining representative by secret ballot.In this case, how-ever, the respondent elected to disregard the orderly representa-tvve procedure set up by the Board under the Act, for whichboth unions had theretofore petitioned the Board, and to arro-gate to itself the resolution of the representation dispute againsttheSteelworkers and in favor of the Steamfitters. In ouropinion such conduct by the respondent contravenes the letter COLUMBIA PICTURES CORPORATION525,and the spirit of the Act, and leads to those very labor disputesaffecting commerce which the Board's administrative procedureis designed to prevent.We further find that the respondent's afore-mentioned con-duct also constitutes a breach of its obligation of neutrality.As we have previously held,a neutral employer, on being con-fronted with conflicting representation claims by two rival unions,"would not negotiate a contract with one of them until its rightto be recognized as the collective bargaining representative hadbeen finally determined under the procedure set up under theAct."Here, the respondent knew that the Board already hadjurisdiction over the existing question concerning the representa-tion of the employees covered by the contract, and that, in ac-cordance with its usual practice, the Board would not proceed toa resolution of that question until it had passed upon the thenpending original complaint herein, hearing on which had alreadybeen concluded.That no unfair labor practices are found hereinon the original complaint does not alter the effect of the respond-ent's later breach of its neutrality obligation. [Italics supplied.]The same general rule is inherent in the Board's numerous decisionsthat such a contract entered into after representation proceedingshave been instituted, is no bar. SeeRadio Corporation of America,63 N. L. R. B. 235; 16 L. R. R. 883.InMatter of American News Company, Inc.,55 N. L. R. B. 1302,the protection of the Act was denied discharged strikers who hadsought, by means of their strike, to compel their employer to grantthem a wage increase without the previous approval of the War LaborBoard as required under the Emergency Price Control Act of Jan-uary 30, 1942, 56 Stat. 24, and the supplementary wage stabilizationlegislation of October 2, 1942. In our decision in that case, an ex-haustive analysis was made of the legislative history of the Act andnumerous decisions of the courts as they pertain to permissible limi-tations on the protection of "concerted activities," based upon thelawfulness of their objectives. I find no reason for again exploringthe same ground.However, some of our observations there com-mand repetition now.Having reviewed the historical background,we observed :Mindful of that history, we think it most improbable that theCongress meant to invest this Board, or the courts in reviewingour action, with any broad discretion to determine what we orthe courts might choose to consider the proper objectives ofconcerted activity.^eeN. L. R. B. v. Peter Cailler Kohler SwissChocolates Co.,130 F. (2d) 503 (C. C. A. 2). By the same token,we think it most unlikely that Congress intended to exclude from 526DECISIONSOF NATIONALLABOR RELATIONS BOARDthe concerted activities protected by Section 7 all conduct deemedtortious under state rules of decisions or statutes, or city ordi-nances,merely because of the objective sought to be accom-plished.SeeN. L. R. B. v. Reed & Prince Mfg. Co.,118 F. (2d)874 (C. C. A. 1), certiorari denied, 313 U S. 595; cf.Allen-Bradley Local v. Board,315 U. S. 740: It is quite another matter,however, to suggest that Congress, either in 1935 or 1942, in-tended us to ignore the character of a strike knowingly prose-cuted to compel an acknowledged violation of -an act of the Con-gress itself.The cases heretofore cited provide compelling sup-port for this analysis.Our footnote to the foregoing is also pertinent:Itmay be noted that the American Law Institute adopts whathas been referred to as the objectives test with careful limitationto two situations.IV Restatement of the Law of Torts (1939)declares:"§ 794. Object Prohibited by Law.An act by an employerwhich would be a crime or a violation of a legislative enactmentor contrary to defined public policy is not a proper object of con-certed action against him by workers.""§ 795.Object Prohibited' by Contract.An act by an em-ployer which workers are, by a collective contract with him,under a duty not to demand is not a proper object of concertedaction against him by such workers."In theAmerican News Companycase, the strikers were attemptingto force their employer to violate a statute, passed as a war measureand carrying a heavy fine as a penalty.We held that such "con-certed action," designed to bring about a violation of an Act ofCongress under which another administrative body of the Govern-ment functions, could not, in consonance with the orderly administra-tion of the affairs of Government, be condoned or protected.Wesustained the contention of the employer that those strikers had beeneffectively discharged.Here, the conduct of the strikers falls intothe same category.5767The majority opinion seems to imply that the strikers were seeking to bring about acompliance by Producers with the war Labor Board arbitrator's award,which Producerswere contending was void for lack of jurisdictionI do not find it necessary to consider thevalidity of that award or the question of the arbitrator's jurisdiction,although the subse-quent course of conduct of the parties makes it clear that all of them recognized that thewar Labor Board had no jurisdiction to pass upon a question,the determination of whichCongress has vested in another agencyAt the time of the strike,both Producers andIA T S.E had filed their appeals to the war Labor Board for a review of the arbitrator'sproceedings and awardThe appeal was then pending and thereby the award was sus-pendedIn such state,it conferred no then existing rights on Painters,regardless of themerits of the claims of lack of jurisdiction.The pendency of the appeal was extended bythe strike and Painters were so notified by the war Labor Board at the same time itordered them to resume their work in order to permit that Board,under its consistentpolicy, to dispose of the matters on appeal COLUMBIA PICTURES CORPORATION527In its brief, Painters, in commenting on the doctrine of theAmer-ican News Companycase, states :-This Board held that the purpose of the strike was, in effect,to compel the employer to violate federal law and hence the strikewas not a "concerted activity" which was protected by Section 7of the NLRA. The case is inapposite here.The purpose of thestrike here was to obtain recognition and collective bargainingwhich the Set Designers (Painters) had been seeking to obtainwithout avail for a period in excess of 15 months after they hadobtained 100 percent representation of all the decorators.***That the action in striking for recognition was a con-certed activity within the meaning of Section 7 is beyondquestion.***The position of the Set Designers as to the reason for thestrike has been constant. It is expressed in the strike noticewhich is on file with the Board. The reason : Refusal ofrecognition by Producers.This admission in the Painters' brief reveals that the avowed ob-jective of the strike was to compel the Producers to commit an actwhich we have repeatedly held is an unfair labor practice in directcontravention of the purposes and provisions of the Act it is our dutyto administer.If we may not ignore strike attempts to compel vio-lations of other Congressional legislation, it would seem absurd todeem a strike which had no other purpose than to bring about a vio-lation of this very statute within the scope of the "concerted activity"which Congress meant to protect.The majority's avoidance of what seems to me the inexorable logicof the decided cases rests in large part upon the assumption that theProducers' motive for discharging the strikers was not based upontheAmerican Newsdoctrine.Assuming that this theory is correct,it nevertheless seems irrelevant in view of the Supreme Court's hold-ing in theFansteeldecision,5° the leading case on the subject of illegalconcerted activity.In that case, an employer had discharged certainemployees for engaging in an unlawful sitdown strike. It subse-quently rehired a large number of them, but refused to reinstate cer-tain persons who had been conspicuous on the striking side.TheBoard inferring a discriminatory motive from this circumstance or-dered reinstatement of all the strikers.The Supreme Court in re-versing this order held that by their unlawful conduct the strikerswere not entitled to look to a Federal agency for affirmative relief."N L It B v Fansteel Metallurgical Corp, 306 U. S 240 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn other words, the decision makes it clear that the motive of anemployer in this kind of situation is not a relevant factor.I also have difficulty in understanding how the policy of the Actis promoted by this kind of decision. Since one of the express ob-jectives of the Act is to promote industrial peace, it would seem to beour duty to encourage resort to the administrative processes ratherthan resort to economic warfare.The practical effect of this deci-sion accomplishes the very opposite.